The Honorable Tim Wooldridge State Representative 100 College Drive Paragould, AR 72450
Dear Representative Wooldridge:
This is in response to your request for an opinion on the following questions:
  1. Whether the Division of Sanitarian Services of the Department of Health may issue a permit for a sewage system based on a soil morphology test in lieu of a percolation test when making a soil determination?
  2. Whether certified designated representatives have the same authority as the Division of Sanitarian Services of the Department of Health to substitute valid soil morphology tests in lieu of percolation tests for the purpose of making a soil determination?
It is my understanding that these matters are currently in litigation in the case of Ark. Rural Sewage Assoc., Inc., et al.v. Div. of Sanitarian Services, et al., (Pulaski Co. Cir. Ct. No. 93-1374). It is the longstanding policy of this office not to issue opinions on matters which are the subject of pending litigation. Any attempt to address the issues raised in these questions would, in this instance, violate this policy.
If I can offer future assistance, consistent with the above policy, please do not hesitate to contact me.
Sincerely,
WINSTON BRYANT Attorney General